Citation Nr: 1510735	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  11-12 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left knee disability, secondary to service-connected low back disability, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right knee disability, secondary to service-connected low back disability, and if so, whether service connection is warranted.

3.  Entitlement to an increased rating for a low back disability currently rated as 20 percent disabling.

4.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left arm disorder, and if so, whether service connection is warranted.




REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to May 2000.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA Regional Office (RO) in San Diego, California.  Jurisdiction over the case was subsequently
transferred to the RO in Wilmington, Delaware.

On the VA Form 9, dated in May 2011, the Veteran indicated that he wanted a
Board hearing by live videoconference.  A hearing was scheduled in September
2011 and the Veteran was informed by a letter sent in August 2011.  Thereafter, the Veteran did not report for the hearing nor did he provide any explanation for his absence.  As there were different addresses on file for the Veteran, it was unclear whether the Veteran ever received notice of the September 2011 hearing.  In March 2014, the Board remanded the claim to schedule the Veteran for a videoconference hearing.  In November 2014, the Veteran testified during a Board videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.  

As addressed further below, the Veteran has also recently filed a timely notice of disagreement with a September 2014 rating decision's determination that new and material evidence had not been received to reopen a claim for service connection for a left arm disorder.  As there is no indication that the RO has issued a statement of the case as to this claim, the Board will direct that the RO do so as part of this remand.  See Manlincon v. West, 12 Vet. App. 238 (1999).

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

Before the issues of whether new and material evidence has been submitted to reopen a claim for service connection for left and right knee disabilities, secondary to service-connected low back disability can be addressed, a remand is necessary to obtain and associate VA treatment records not currently associated with the claims file.  Additionally, the Board finds that the AOJ did not provide proper VCAA notice regarding secondary service connection.  While a VCAA letter was provided to the Veteran in February 2009 that listed the issues of entitlement to service connection for left and right knee disorders, it did not provide him with the information and evidence necessary to substantiate his claims on a secondary basis, as claimed.  Therefore, such should be accomplished on remand.

At his November 2014 Board hearing, the Veteran testified that he received treatment for his knees at the West Philadelphia VAMC in 2000 or 2001, shortly after retiring from military service and was given a knee brace for his right knee.  After a review of the claims file, it does not appear that those records were requested or taken into consideration in adjudicating the Veteran's claims.  Additionally, the Veteran also testified that he had knee surgery at the Wilmington VAMC in May 2014; however, those records have not been associated with the claims file.  As these records could suggest a possible relationship between his service-connected back disability and claimed knee disorders, these records should be obtained and associated with the claims file.

The Veteran has also testified that his service-connected low back disability has worsened since his last VA examination in February 2009.  Specifically, he testified that on a day-to-day basis his pain is a 5/10, and at its worst a 9/10 on the pain scale.  He stated that he has limited range of motion when bending forward, and his back gives out on him at times.  He also stated that at times his ability to sit upright is inhibited, and he has missed work on occasion as a result of his back pain.  In light of the Veteran's statements suggesting a possible worsening of his low back symptoms since the most recent February 2009 VA examination, the most recent VA examination may not reflect the current state of the Veteran's low back disability.  As such, the Board finds it is appropriate to afford the Veteran a new VA examination to evaluate the current severity of his low back disability.  Green v. Derwinski, 1 Vet. App. 121 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Finally, as was noted above, the Veteran has also recently filed a timely notice of disagreement with a September 2014 rating decision's determination that new and material evidence had not been received to reopen a claim for service connection for a left arm disorder.  As there is no indication that the RO has issued a statement of the case as to this claim, the RO should now issue an appropriate statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case on the issue of whether new and material evidence has been submitted to reopen a claim for service connection for a left arm disorder.  The Veteran should be advised of the need to file a substantive appeal following the issuance of the statement of the case if he wishes to complete an appeal as to this issue.  

2.  Provide the Veteran with proper VCAA notice with respect to the secondary aspect of his claims of entitlement to service connection for left and right knee disorders as secondary to service-connected low back disability.

3.  Obtain VA treatment records from the West Philadelphia, VAMC from May 2000 to March 2004, and from VAMC Philadelphia dated from September 2004 to the present referable to the Veteran's back, and left and right knee disorders.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  Schedule the Veteran for a VA examination with an examiner who hasn't previously examined him, to determine the current severity of the Veteran's service-connected low back disability.  The examiner must review the claims file and note that review in the report.  All indicated studies and tests should be performed.

5.  After receiving any updated treatment records referable to the Veteran's left and right knee disorders, the AOJ should review the record and conduct any additionally indicated development deemed necessary to decide the claims, to include affording the Veteran a contemporaneous VA examination.

6.  Thereafter, readjudicate the claims on appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case, allow the applicable time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


